Citation Nr: 9924533	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  99-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  He died on March [redacted], 1998; the 
appellant is his surviving parent.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the RO, which 
denied service connection for the cause of the veteran's 
death.  The RO also denied entitlement to accrued benefits 
and dependency and indemnity compensation pursuant to 38 
U.S.C.A. § 1318; however, the appellant did not perfect 
appeals of those determinations.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran was not shown to have a disease determined by 
VA to be associated with exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era; thus, exposure to Agent Orange is not presumed.

3.  The veteran's chronic alcohol abuse was not shown to have 
been the likely result of his service-connected post-
traumatic stress disorder (PTSD).

4.  The veteran's death is not shown to have been related to 
service.


CONCLUSION OF LAW

The veteran's chronic alcohol abuse was not due to disease or 
injury which was incurred in or aggravated by service; nor is 
a service-connected disorder shown to have caused or 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging generally that his death was caused 
by exposure to Agent Orange in service.  Alternatively, she 
contends that the veteran's death was due to his alcohol 
abuse which was caused by his service-connected PTSD.  To 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's death certificate shows that he died on 
March [redacted], 1998, from a gastrointestinal hemorrhage due 
to alcoholic liver disease due to chronic alcoholism.  At the 
time of the veteran's death, service connection had been 
established for PTSD, evaluated as 30 percent disabling, and 
urinary tract infection and right chest scar, each evaluated as 
noncompensably disabling.  

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

Here, the veteran served in Vietnam; however, there is 
absolutely no medical evidence that the veteran suffered from 
a disease determined by VA to be associated with exposure to 
Agent Orange in connection with service in the Republic of 
Vietnam during the Vietnam era; thus, exposure to Agent 
Orange is not presumed, and the appellant's claim of service 
connection for the cause of the veteran's death due to Agent 
Orange exposure is not well grounded.  

Alcohol abuse

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, compensation is 
payable to a veteran for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, "but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  The term 
"compensation" is defined as "a monthly payment made by 
the Secretary to a veteran because of service-connected 
disability, or to a surviving spouse, child, or parent of a 
veteran because of the service[-]connected death of the 
veteran occurring before January 1, 1957."  38 U.S.C.A. 
§ 101(13) (1998).  

In Barela v. West, 11 Vet. App. 280 (1998), the Court found 
that the Board had properly determined that the veteran was 
not entitled to compensation for abuse of alcohol or drugs.  
The Court, however, noted that the Board proceeded improperly 
to conclude that "[s]ervice connection for alcohol and drug 
abuse, claimed as secondary to service-connected [PTSD] with 
depression, is prohibited by law."  The Court noted that, 
because section 1110, by its terms, prohibits only the 
payment of "compensation" for disability due to alcohol and 
drug abuse, and does not bar an award of service connection, 
the Board went too far and thus erred in holding that an 
award of service connection for disability due to abuse of 
alcohol or drugs is precluded by 38 U.S.C.A. § 1110.

Here, the appellant alleges that the veteran's chronic 
alcohol abuse was caused by his PTSD.  It is contended that, 
inasmuch as the veteran's death was caused by his chronic 
alcohol abuse, service connection should be granted for the 
veteran's cause of death.  As noted hereinabove, however, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  As a lay person, the appellant is 
not competent to make such a determination.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

A review of the medical evidence shows several 
hospitalization and treatment reports showing diagnoses of 
PTSD and alcohol dependence; however, there is absolutely no 
medical evidence indicating that the veteran's alcohol 
dependence was caused or worsened by his PTSD.  The only 
report which discusses PTSD and alcohol abuse in the same 
context is a VA hospitalization report dated in December 
1996.  That report noted that the veteran had reported that 
his drinking helped him with his PTSD.  He also reported, 
however, that he had used alcohol heavily since the age of 
nine years.  In any event, the treating physicians did not 
attribute his alcohol use to his PTSD.  

In the absence of competent medical evidence attributing the 
veteran's chronic alcohol abuse to PTSD, and in the absence 
of a disease determined by VA to be associated with exposure 
to Agent Orange, the appellant's claim of service connection 
of the cause of the veteran's death is not well grounded.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

As a well-grounded claim has not been submitted, service 
connection for the cause of the veteran's death is denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

